ICJ_018_Nottebohm_LIE_GTM_1952-03-07_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
ORDONNANCE DU 7 MARS 1952

1952

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
ORDER OF MARCH 7th, 1952
La présente ordonnance doit être citée comme suit :

« Affaire Nottebohm,
Ordonnance du 7 mars 1952: C.I. J. Recueil 1952, p. I9.»

This Order should be cited as follows :

“Noitebohm case,
Order of March 7th, 1952: I.C.J. Reporis 1952, p. 19.”

 

No de vente : 84
Sales number

 

 

 
7 MARS 1952

 

ORDONNANCE

AFFAIRE NOTTEBOHM
(LIECHTENSTEIN c. GUATEMALA)

NOTTEBOHM CASE
(LIECHTENSTEIN v. GUATEMALA)

MARCH th, 1952

ORDER
19

COUR INTERNATIONALE DE JUSTICE

1952
Le 7 mars
Rôle général

ms ANNEE 1952

7 mars 1952

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu Varticle 37 du Règlement de la Cour,

vu la requête, datée du 10 décembre 1951 et déposée au Greffe de
la Cour le 17 décembre, par laquelle le Gouvernement de la Princi-
pauté du Liechtenstein a introduit contre la République du Guate-
mala une instance relative à l'affaire Nottebohm,

vu l'ordonnance du 26 janvier 1952 fixant les délais pour le dépôt
du mémoire et du contre- mémoire en ladite affaire, et réservant la
suite de la procédure ;

Considérant que, par lettre du 28 février 1952, reçue au Greffe
le 3 mars 1952, l’agent du Gouvernement du Liechtenstein a
demandé une prolongation de deux mois du délai fixé pour le
dépôt du mémoire ;

Considérant que, par télégramme du 4 mars 1952, le ministre
des Affaires étrangères du Guatemala, auquel la demande pré-
citée avait été communiquée, a fait savoir que son gouvernement
n'avait pas d’objection à la prolongation ;

4
20 ORDONNANCE DU 711152 (AFFAIRE NOTTEBOHM)

Fixe comme suit la date d'expiration des délais pour le dépôt
des deux premières pièces de la procédure écrite :

pour le mémoire du Gouvernement du Liechtenstein : 3 juin 1952 ;

pour le contre-mémoire du Gouvernement du Guatemala : 15 sep-
tembre 1952 ;

la suite de la procédure restant réservée.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le sept mars mil neuf cent cinquante-
deux, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au Gouver-
nement de la Principauté du Liechtenstein et au Gouvernement de
la République du Guatemala.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
